ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 14, 1970 (234 So.2d 135) affirming in part and reversing in part the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s decision by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 10, 1973 and as modified on rehearing filed February 28, 1973 (275 So.2d 4), and mandate dated March 27, 1973, now lodged in this court, reversed this court’s judgment and remanded the cause for further proceedings;
Now, therefore, It is ordered that the mandate of this court heretofore issued in this cause on May 6, 1970 is withdrawn, the judgment of this court filed April 14, 1970 is vacated, the said opinions and judgments of the Supreme Court of Florida are herewith made the opinions and judgments of this court and the cause is remanded to the trial court for further proceedings not inconsistent with the opinions and judgments of the Supreme Court of Florida. Costs allowed shall be taxed' in the circuit court (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).